         Case 1:20-cv-01141-CRC Document 45 Filed 03/26/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
 MAAZ QURESHI, MATTHEW RABINOWITZ,                     )
 and DANISH ARIF, individually and on behalf of        )
 all others similarly situated,                        )   Civ. Action No. 1:20-cv-01141-CRC
                                                       )   Civ. Action No. 1:20-cv-01454-CRC
                               Plaintiffs,             )   Civ. Action No. 1:20-cv-01555-CRC
                                                       )
                       v.                              )
                                                       )
AMERICAN UNIVERSITY,                                   )
                                                       )
                               Defendant.              )
                                                       )
                                                       )

       DEFENDANT’S SEVENTH NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant American University provides this submission to notify the Court of the

decision in Shaffer v. George Washington University, 1:20-cv-01145-RJL, Dkt. 41 (D.D.C.

March 24, 2021) (attached as Exhibit A), which bears on the issues in American’s pending

motion to dismiss.

       Shaffer dismissed claims filed against George Washington University (“GW”), on the

basis that the plaintiffs “have not alleged any facts showing that GW breached a contractual

obligation.” Ex. A at 4-5. The court held that the plaintiffs failed to identify any language

indicating that GW intended to be bound to provide in-person instruction. Id. at 6. The same is

true here—Plaintiffs’ complaint contains no alleged statements from American expressly

indicating that courses would be taught exclusively in-person. MTD 6-11; MTD Reply 2-6.

       The court also considered and rejected the plaintiffs’ reliance on “broad descriptions of

GW’s campus and common student experiences” on the basis that such descriptions “do not

create enforceable obligations on the part of GW,” Ex. A at 5, exactly what American has argued



                                                 1
         Case 1:20-cv-01141-CRC Document 45 Filed 03/26/21 Page 2 of 3




to this Court, MTD 8-9; MTD Reply 3-4.

       Shaffer likewise concluded that “the [highlighted] differences between GW’s in-person

and online degree programs . . . do not create enforceable obligations on the part of GW” to

continuously provide in-person education. Ex. A at 5. The same conclusion should take hold

here: How American operates its traditionally online-only programs has no bearing on its

contractual obligations regarding permissible modes of instruction in any of its other programs.

MTD 9-10; MTD Reply 4-5.

       Further, Shaffer declined to rely on GW’s customary practice of providing in-person

instruction as the basis for an enforceable obligation to continue doing so. Ex. A at 5. Like GW,

American cannot be bound to provide in-person instruction solely as a result of its purported

history and custom of doing so. MTD 9-10, 11; MTD Reply 4-5, 6.

       Finally, Shaffer concluded that two reservation of rights provisions in the school’s

bulletin allowed the university to change its courses, programs, and fees as it deemed necessary,

further foreclosing the plaintiffs’ contract claims against GW. Ex. A at 6. That conclusion

applies with equal force here: Plaintiffs have no contractual right to in-person instruction

because the University Catalog expressly reserves discretion to American to shape and change its

method of instruction. MTD 15-16; MTD Reply 10-12.

       Separately, with respect to the plaintiffs’ quasi-contractual claims, Shaffer held that

neither the cause of action for unjust enrichment nor the claim for conversion could proceed

because an express contract exists between the parties, Ex. A at 6-7, precisely what American

has argued before this Court, MTD 21, 24; MTD Reply 16-17, 19-21.




                                                 2
        Case 1:20-cv-01141-CRC Document 45 Filed 03/26/21 Page 3 of 3




Dated: March 26, 2021              Respectfully submitted,


                                   /s/ Alan E. Schoenfeld
                                   Alan E. Schoenfeld (admitted pro hac vice)
                                   WILMER CUTLER PICKERING
                                   HALE AND DORR LLP
                                   7 World Trade Center
                                   250 Greenwich Street
                                   New York, NY 10007
                                   (212) 937-7294
                                   alan.schoenfeld@wilmerhale.com

                                   Bruce M. Berman (#333948)
                                   WILMER CUTLER PICKERING
                                   HALE AND DORR LLP
                                   1875 Pennsylvania Avenue NW
                                   Washington, DC 20006
                                   (202) 663-6173
                                   bruce.berman@wilmerhale.com

                                   Attorneys for Defendant American University




                                      3
